Citation Nr: 0941246	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  02-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts 


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for service-connected acquired psychiatric disorder, 
including Post-Traumatic Stress Disorder (PTSD). 

2.  Entitlement to an increased rating for chronic low back 
pain, with spondylosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran had active military duty from October 1968 to 
August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
granted the Veteran's claim for service connection for PTSD 
and assigned a 30 percent disability rating for the condition 
retroactively effective from April 20, 2001, the date of 
receipt of his claim.  After a Board Remand, a November 2006 
decision from the Appeals Management Center (AMC) in 
Washington, D.C., granted the Veteran an increase to 70 
percent for his service connected PTSD, effective from April 
20, 2001.  His appeal is for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  

Additionally, the Veteran seeks an increase in his disability 
rating for his already service-connected chronic low back 
pain with spondylosis, currently rated at 20 percent 
disabling.  The Veteran was originally granted service 
connection for his low back disability in May 1981 at 10 
percent, effective from October 26, 1979.  A November 2006 
decision from AMC also increased his rating to 20 percent for 
his chronic low back pain disability, effective from April 
20, 2001.  His appeal is for an increased rating for this 
claim.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

2.  The Veteran's service-connected chronic low back pain 
with spondylosis was not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's service-connected chronic low back pain has 
not caused neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.20, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for chronic low back pain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5295 (prior to 
September 26, 2003), 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background and an 
analysis of its decision. 

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2001, August 2003 and November 2006.  The letters informed 
him of the evidence required to substantiate his claims and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that a November 2006 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  In cases, 
as here, where an increased-rating claim arose in another 
context - namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claim 
was subsequently granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, as mentioned, the Veteran was also provided the 
additional Dingess notice concerning the downstream 
disability rating and effective date elements of his claim.  
And of equal or even greater significance, that additional 
Dingess notice was provided after the RO readjudicated his 
claim in the November 2006 SSOC.  See again, Mayfield IV and 
Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

Also, considering the claim for an increased rating for his 
chronic low back pain disability, it follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  
Furthermore, to the extent it could be argued that there was 
a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).  
 
VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and identified 
private treatment records.  In addition, the RO also arranged 
for a VA compensation examination to assess the severity of 
his PTSD which is now the determinative downstream issue 
since his appeal is for a higher initial rating for this 
disability.  The RO further arranged for a VA compensation 
examination to determine the severity of his chronic low back 
pain claim on appeal.  The record is inadequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the VA compensation 
examinations of the Veteran's PTSD and chronic low back pain 
were in September 2006, so relatively recently.  
Consequently, another examination to evaluate the severity of 
these conditions is not warranted because there is sufficient 
evidence, already of record, to fairly decide these claims.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  


II. Analysis-Entitlement to an Initial Disability Rating
 Higher Than 70 Percent for PTSD

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet App 505 (2007) (a decision of the Court holding that, in 
determining the present/current level of a disability for any 
increased-evaluation claim, the Board must consider whether 
the rating should be "staged").  Similarly, in the latter 
Fenderson scenario, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
also must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  
Fenderson, 12 Vet. App. 125-126.

As mentioned, the Veteran's existing 70 percent rating for 
his psychiatric disorder is under Diagnostic Code 9411, for 
PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for 
Rating Disabilities, a 70 percent rating requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  
In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

In this case, the evidence of record does not support 
increasing the assigned rating higher than 70 percent.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's lay statement from his wife, VA 
treatment records, private treatment records and the reports 
of his VA psychiatric examinations for compensation purposes.  

Regarding his symptoms, the June 2001 VA compensation 
examination found that the Veteran was alert and oriented, 
did not exhibit delusional thinking or hallucinations, affect 
was irritable and labile, and appeared someone tense and 
anxious.  Further, the Veteran did not exhibit suicidal or 
homicidal ideations, but did have a few times in his life 
when he had "passive death wishes," but he never acted on 
it because he believed his children were a deterrent.  

The record also contains private treatment records from Dr. 
J.K. from January 2002 through June 2005.  In January 2002, 
Dr. J.K. reported that the Veteran is often angry and 
irritable, has severe sleep disturbances and nightmares, and 
is hypervigilant for danger even in safe circumstances.  The 
Veteran stated that his wife has referred to him as "cold."  
Dr. J.K. opined that the Veteran uses work and avoidance to 
"defend himself against his own emotions and memories."  
Additionally, his ability to maintain relationships with 
people is severely impaired.  In June 2005, Dr. J.K. opined 
that his PTSD symptoms seemed to be getting worse over time.  
Specifically, he is avoiding anything related to trauma, has 
a "general loss of interest, disconnection from others, 
constricted range of feelings, nightmares, intrusive memories 
of trauma, exaggerated responses to triggers, poor sleep, 
irritation, out bursts of anger/rage, being easily startled 
and hypervigilance."  Dr. J.K. also stated that the Veteran 
has not been able to advance in rank at his job with the fire 
department because he can isolate himself due to the shift 
system.  However, were this not the case, Dr. J.K. believes 
the Veteran would have a difficult time obtaining employment.  

Further, a July 2002 private treatment record from Dr. S.B. 
supports Dr. J.K.'s findings that the Veteran has 
"posttraumatic stress disorder, chronic and severe."

Additionally, the record contains VA treatment records from 
June 2001 through April 2002.  June and July 2001 treatment 
records state that the Veteran is angry, irritable, has 
sleeping disturbances, is hypervigilant and has an 
exaggerated startle response.  The treating physician stated 
that the Veteran also has trouble trusting people and forming 
relationships, and has therefore isolated himself.  The 
treating physician opined that the Veteran's PTSD is severe 
and interferes with his home life "in that he is irritable, 
cold, and overprotective.  As such, he has occupational 
impairments by PTSD."  The Veteran also stated that he had 
suicidal ideation but denied planning and intent for both 
suicide and homicide.  The most recent treatment records are 
from April 2002 and reflect that the Veteran is cooperative 
and pleasant, and was dressed neatly and casually.  His mood 
was depressed and affect was brightened, at times.  The 
treating physician stated that he appeared invested in his 
individual treatment.

In a May 2005 lay statement provided by the Veteran's wife, 
she denied any allegations of alcoholism on the part of her 
husband, and stated he only drank wine with dinner. She also 
indicated that he is "hypervigilant, over protective, 
controlling and has never been able to accept that he cannot 
control everything."  The Veteran's wife indicated he has 
sleeping problems and a lack of socialization outside of the 
family.  

Finally, the most recent VA compensation examination from 
September 2006 reported the Veteran suffers from nightmares, 
daily thoughts about Vietnam, he is irritable and emotionally 
distant from his family, and has outbursts of anger.  The 
examiner reported that the Veteran felt he was able to do his 
job as a firefighter well, but has not had any advancement 
through the ranks for 20 years.  The examiner concluded that 
the Veteran's PTSD was moderately severe.

Notably, the Veteran's GAFs scores varied substantially 
between June 2001 and September 2006.  The June 2001 VA PTSD 
examination assessed the Veteran's symptoms and assigned a 
GAF score of 65, indicative of mild symptoms.  VA treatment 
records assigned him a GAF score of 55 in June 2001 and 60 in 
July 2001, which are indicative of serious to moderate 
symptoms.  The September 2006 VA examination found a GAF 
score of 52, indicative of moderate symptoms.  However, in 
January 2002, Dr. J.K. assigned the Veteran a GAF of 40, 
indicating serious symptoms.  These varying GAF scores do 
show a worsening of the Veteran's symptoms over the course of 
this appeal.  However, the symptoms described in the private 
medical records, VA treatment records and VA PTSD 
compensation examinations, are highly probative, competent 
medical evidence that the Veteran's mental health state has 
remained consistent and more closely approximates the 
currently assigned 70 percent disability rating, especially 
in light of the fact that he is currently employed.  DSM-IV 
at 46-47.  See 38 C.F.R. § 4.130.  

The Board recognizes, that, while important, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  In this case, the extent and severity of the 
Veteran's actual PTSD symptoms reported and/or shown are not 
suggestive of the criteria contemplated in the next higher 
100 percent rating, which requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

As previously mentioned, the Veteran's isolation is of 
considerable importance regarding his social and occupational 
functioning.  However, the GAF scores are insufficient, in 
and of themselves, to warrant an increased rating higher than 
70 percent; especially in light of the symptoms noted by the 
VA compensation examiners and the fact the Veteran is 
currently employed.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Consequently, 
his psychiatric symptoms and level of occupational and social 
impairment does not warrant an increase.  38 C.F.R. § 4.1.  

Since the Veteran's PTSD has never been more than 70 percent 
disabling, the Board cannot "stage" his rating.  See Hart 
v. Mansfield, 21 Vet. App. 505.  Therefore, , the Board will 
not increase the rating for service-connected PTSD greater 
than 70 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


III. Entitlement to a Disability Rating Higher than 20 
Percent for Chronic Low Back Pain with Spondylosis

The evaluation for the Veteran's chronic low back pain with 
spondylosis is currently rated at 20 percent since April 20, 
2001.  However, where as here, an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, a rather recent decision of the Court held 
that, in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 U.S.C.A. §§ 4.40 and 4.45 and 
DeLuca is not required.  Id.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  If a Veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 
4.27 (providing specific means of listing diagnostic code for 
unlisted disease or injury).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied. See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  The Veteran's chronic 
low back pain disorder must therefore be evaluated under both 
the former and revised criteria, though the revised criteria 
may not be applied at any point prior to the effective date 
of the change.  See 38 U.S.A. § 5110(g) (West 2009); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

The Veteran's service-connected chronic low back pain was 
originally rated at a 10 percent disability rating under 
Diagnostic Code 5295, which was in effect prior to September 
26, 2003.  The Veteran received an increased rating to 20 
percent in November 2006, with an effective date of April 20, 
2001.  For the next higher 40 percent rating, Diagnostic Code 
5295 (prior to September 26, 2003), requires listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  

Also, Diagnostic Code 5292 (prior to September 26, 2003) 
pertained to limitation of motion of the lumbar spine.  A 10 
percent rating was warranted for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion.

The revised rating criteria for lumbosacral strain are set 
forth at Diagnostic Code 5237.  The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction.  
See 38 C.F.R. § 4.71a, Plate V.

As will be discussed, at least one treatment provider in this 
case has addressed the issue of degenerative changes to discs 
along the Veteran's thoracolumbar spine.  The specific rating 
criteria for evaluating intervertebral disc disease as a 
result are thus for consideration.  The criteria for 
evaluating IVDS underwent several revisions during the 
pendency of the appeal.  Under the rating criteria in effect 
prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided a 10 percent rating for mild 
intervertebral disc syndrome symptoms.  A 20 percent rating 
was warranted for moderate symptoms with recurring attacks.  
A 40 percent evaluation required severe symptoms with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, warranted a 60 percent 
evaluation.

The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder.  
First, IVDS could be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  A rating 
was also assignable based on the total duration of 
incapacitating episodes as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted; 
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted.  Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Based on the findings of record, the currently assigned 
disability rating of 20 percent continues to reflect the 
proper evaluation of the severity of the Veteran's service-
connected chronic low back pain.  Hence, the claim for 
increase is denied.

The relevant evidence includes private records dated in April 
2001, in which Dr. N.B. noted that the Veteran was having 
problems sitting and began using a "brace to perform his 
activities of daily living, as well as work for the Fire 
Department."  He concluded that he has developed secondary 
arthritic changes and that "according to the AMA guidelines 
he has a residual disability of 20% of his lumbosacral 
spine."  In September 2001, Dr. N.B. stated that the 
Veteran's spondylolisthesis is getting worse because he is 
more dependent on anti-inflammatory medication.  Dr. N.B. 
opined that the Veteran's condition was limiting his range of 
motion of the spine.  

A June 2001 VA compensation examination found that the there 
was pain on flexion at 85 degrees, and no muscle spasm, 
weakness or tenderness.  The range of motion for the 
Veteran's lumbar spine was flexion of 85 degrees, extension 
of 20 degrees, right lateral of 40 degrees, left lateral of 
35 degrees, right rotation of 35 degrees and left rotation of 
30 degrees.  The examiner noted that the DeLuca provisions 
did not apply.  As for the Veteran's neurological 
examination, the examiner noted normal motor, sensory and 
reflex examinations of the bilateral upper and lower 
extremities and no indication of muscle atrophy.  
Consequently, the examiner diagnosed the Veteran with a low 
back condition of lumbar spine degenerative disc disease, 
which was based on examination and x-ray findings.  The 
examiner also stated that he is capable of normal activity, 
except for when the pain is active as that will limit his 
ability to work at home or in his occupation as a 
firefighter.  Finally, the examiner concluded that the 
degenerative disc disease "is progressive and worsening 
symptoms over time could reasonably be expected."

The most recent VA compensation examination in September 2006 
determined flexion was 70 degrees, with "pain on the first 
10 or 15 degrees of recovery;" extension was 20 degrees, 
with pain towards the end of the motion; left lateral was 15 
degrees and right lateral was 20 degrees, with increased 
discomfort on the left side of the spine; and, left and right 
rotation of 10 degrees.  Additionally, the straight leg test 
was "positive with hamstring spasm at 80 degrees on the 
right and at 65 degrees on the left," and a negative 
bilateral Lasegue's test.  Concerning the Veteran's 
neurological results, the examiner found deep tendon reflexes 
were 2+ at the knees.  He also noted that sensory and motor 
strength were both intact.  The examiner also included the 
August 1998 private treatment records from Dr. G.S concerning 
his suspicions of radiculopy in his examination.  Finally, 
the VA examiner opined that the low back pain is made worse 
"by simply being erect for any period of time" but will 
also, on two or three occasions a year, require him to be 
completely dependent on others due to immobility for two or 
three days each occurrence.  The examiner diagnosed the 
Veteran with osteoarthritis of the lumbar spine with disk 
degeneration of L5-S1 and anterolisthesis L5 on S1 with 
spondylosis L5.  Subsequently, the AMC felt the Veteran met 
the criteria for a rating higher than 10 percent and granted 
the Veteran a 20 percent disability rating, with an effective 
date of April 20, 2001, as supported by the medical evidence 
of record.  

Applying the rating criteria to the evidence above, the 
Veteran did manifest symptoms warranting a disability rating 
greater than 10 percent for his low back disorder, as 
recognized by the AMC in the November 2006 rating decision.  
However, under the criteria for intervertebral disc syndrome, 
which was not the original basis upon which the RO assigned 
the existing evaluation, a 20 percent rating would require 
moderate IVDS symptoms with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (in effect prior to September 23, 
2002).  The record does not establish the Veteran actually 
experienced episodic attacks of symptoms, or for that matter 
significant neurological impairment above and beyond 
documented orthopedic limitation of motion.  Of particular 
note, motor and sensory function essentially remained normal.  
Even following the September 23, 2002 revision to the 
criteria to IVDS there is also no evidence of incapacitating 
episodes of disc disease, or separate compensable 
neurological and orthopedic attributes of the Veteran's 
lumbar spine disorder.

The Veteran also did not exhibit any of the symptoms 
associated with a rating higher than a 20 percent evaluation 
for lumbosacral strain under the prior version of Diagnostic 
Code 5295 (prior to September 26, 2003),which requires 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion.  While the Veteran had limitations in his forward 
flexion, he could forward bend to 85 degrees at his June 2001 
VA compensation examination and 70 degrees at his September 
2006 VA compensation examination.  Both examiners noted that 
his range of motion was not limited by pain weakness, 
fatigability, lack of endurance of lack of coordination.  As 
such, the Veteran's service-connected low back disability 
does not warrant an increased rating under Diagnostic Code 
5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The Board has considered the applicable criteria based on 
limitation of motion both prior to and since the September 
26, 2003 revision to the regulations on orthopedic 
disabilities of the spine, including the former Diagnostic 
Code 5292 under which a 20 percent rating was assignable for 
moderate limitation of motion.  Also applicable is the 
revised Diagnostic Code 5237 by which a 20 percent rating 
applies under the conditions specified in the General Rating 
Formula, though not at any time period before the date of the 
September 26, 2003 regulatory revision.  See VAOPGCPREC 3-
2000; VAOPGCPREC 7-2003.  

The Board has considered rating the Veteran's service-
connected low back disability under other Diagnostic Codes in 
order to provide him with the most beneficial rating; 
however, there is no evidence that the Veteran had ankylosis 
of the spine or severe limitation of motion of the lumbar 
spine.  In addition, the Veteran did not have intervertebral 
disc syndrome at any point during the appeals period.  38 
U.S.C.A. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003).

Based on the preceding findings the medical evidence 
substantiates the existing 20 percent evaluation but no 
higher available rating.  Under the revised Diagnostic Code 
5237, the General Rating Formula would require forward 
flexion of the thoracolumbar spine to 30 degrees or less to 
warrant a 40 percent rating.  This degree of limitation on 
mobility was not shown including on the most recent VA 
examination in September 2006 even after repetitive motion 
testing.  There is no indication the Veteran at any point has 
had ankylosis of the lumbar spine as a basis to assign an 
increased rating.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (indicating that ankylosis is complete immobility of 
the joint in a fixed position, either favorable or 
unfavorable).

Additionally, there is no evidence that IVDS symptoms 
manifested in the form of incapacitating episodes.  The 
potential availability of separate evaluations for 
neurological and orthopedic impairment is likewise being 
considered, which was part of the criteria for IVDS after the 
first regulatory revision until September 26, 2003.  See also 
38 C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994).  Under the Formula for Rating IVDS 
Based on Incapacitating Episodes, a 10 percent disability 
rating is warranted for IVDS with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  The September 2006 VA examiner 
noted that the Veteran may have incapacitating episodes 2 or 
3 times each year, lasting for 2 or 3 days.  However, there 
is no documented evidence of incapacitating episodes in the 
file.  As such, a higher disability rating for the Veteran's 
service-connected back disability would not be warranted 
under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Accordingly, the Board finds that the evidence does not 
support a disability rating higher than 20 percent for the 
Veteran's service-connected chronic low back pain with 
spondylosis.  38 C.F.R. § 4.3.  He has not had a greater 
disability at any time since one year before filing his claim 
for a higher rating, so the Board cannot "stage" his rating 
either.  See again Hart v. Mansfield, 21 Vet. App. 505 
(2007); 38 U.S.C.A. § 5110(b)(2); and 38 C.F.R. § 
3.400(o)(2).

Extra-Schedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  

The Veteran has not shown that his service-connected PTSD or 
lumbar spine disability has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular ratings.  As the Veteran indicated 
through the evidence of record, he has remained employed with 
the fire department.  

The current assigned ratings are intended to reflect the 
potential degree of limitation in occupational capacity.  38 
C.F.R. § 4.1.  The Veteran presently is carrying out the 
complete duties related to his current job position, even if 
as indicated he as not received promotions.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for these 
disabilities by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

1.  The claim for an initial rating higher than 70 percent 
for PTSD is denied.

2.  The claim for a disability rating higher than 20 percent 
for chronic low back pain, with spondylosis is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


